162 F.3d 1175
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.William R. YOUNG, Defendant-Appellant.
No. 97-1340.
United States Court of Appeals, Tenth Circuit.
Oct. 23, 1998.

Before TACHA, HENRY, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*

HENRY.

2
On this appeal, William R. Young contended that the district court erred in calculating his sentence and violated his Sixth Amendment right to a speedy trial.  While the appeal was pending, however, Mr. Young died.  " '[D]eath pending direct review of a criminal conviction abates not only the appeal but also all proceedings had in the prosecution from its inception.' "  United States v. Davis, 953 F.2d 1482, 1486 (10th Cir.1992) (quoting Durham v. United States, 401 U.S. 481, 483, 91 S.Ct. 858, 28 L.Ed.2d 200 (1971) (per curiam), overruled on other grounds, Dove v. United States, 423 U.S. 325, 96 S.Ct. 579, 46 L.Ed.2d 531 (1976) (per curiam)).  Accordingly, the case is remanded to the district court with directions to vacate the judgment and dismiss the underlying indictment.  See id.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3